Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 7/24/2018.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement filed 8/9/2019, is missing copy of each cited foreign patent document and each non-patent literature publication.  They have been crossed out until a copy of each cited foreign patent document and each non-patent literature publication are provided.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.10,055,745. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are narrower in scope than the ‘745 patent in that it further recites that the transaction terminals that initiate payment transactions using payment accounts are merchant server. It is old and well known for merchant servers to initiate the payments.  .

Allowable Subject Matter
Claims 1-20 are allowable over prior art of record.
	The invention pertains to a technique for programming computer operations in an offer campaign using data structure and processing rules, which allows a merchant to program an offer campaign using a set of records using the data structure and processing rules to dynamically change the offer campaign in the middle of the execution of the offer campaign.
	The prior art of record teaches:
	Katz (2003/0033179) teaches methods for generating customized alerts related to the procurement, sourcing, strategic sourcing and/or sale of one or more items by an enterprise is disclosed. The method is based on a Value Chain Intelligence (VCI) system that enables suppliers and procurement professionals to leverage enterprise and marketplace data in order to potentially improve decision-making in business enterprises. Accordingly, internal data from enterprises and external data from suppliers, catalogs, and marketplaces are integrated and analyzed in real time for their impact on supply chains processes. When an event occurs or data is received potentially affecting decisions regarding the procurement, sourcing, strategic sourcing, 

	Saito (6,578,006) teaches a transaction handler identifying authorization requests in real-time with providing responses to the authorization requests, a project management system for handling work projects. Saito further describes that the events monitored refer to items such as webpage updating, mail arrival, and database updating.  

	Motoyama (2011/0029440) teaches discloses receiving, via the portal, from the merchant computing device, a modification to the input data at a time when at least one user has a position in the flow between two events in the set; and updating, by the computing apparatus, in the data warehouse, a trigger record according to the modification while preserving each position stored for the corresponding user relative to at least one of events adjacent to the position.

	CreditCardGuide.com “Use Reward Credit Cards” teaches reward credit cards to earn points that can be redeemed for many kinds of rewards. Points are awarded based on your purchases and can be redeemed for merchandise, cash back, airSine travel, hotel stays, and other kinds of rewards, depending on the card you choose. Some 

	WO 2006/052444 teaches systems, methods and apparatus for delivering content to an audience member over a computer network. A console allows a user to define audience segments that are organized in hierarchical fashion. The segments are then calculated by collecting profile data for audience members and determining whether members have attributes that a defined by the audience segments. The hierarchical definition of segments allows audience segments to be logicallly combined and facilitates efficient recalculation of audience segments. Profile synchronization provides an authoritative identifier that is used to reconcile the potential issuance of multiple identifiers for a given audience member.

	The references alone or in combination fail to teach the following limitation of independent claims 1, 11 and 17 “determining, by a message broker, a message specified by the corresponding one of the event records specified in the input data; transmitting, by a media controller, the message to the user computing device via the communication reference in accordance with the input data, the message transmitted to arrive at the user computing device in real time with the occurrence of the respective event; storing, in the computing apparatus, data indicating completion of the respective event by the first user in the campaign; receiving, via the portal, from the merchant computing device, a modification to the input data at a time during the campaign when the first user has a position between a beginning of the campaign and an ending of the campaign, the position based on completion of at least one event associated with the set of event records that defines the campaign; and updating, by the computing apparatus, in the data warehouse, at least one of the trigger records according to the modification while preserving the position of the first user in the campaign as modified by the modification to the input data”

Point of contact
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688